PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/832,825
Filing Date: 21 Aug 2015
Appellant(s): Dorum et al.



__________________
Glenn T. Mathews
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS”.  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION”.

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7–16 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0030308 A1 (“Yang”) in view of U.S. Patent Application Publication No. 2011/0270516 A1 (“Kopf”) and in view of JP 2005-110111-A (“Karasawa”).
Yang is directed to a method of displaying video linked to locations.  Regarding claim 1, Yang teaches a method comprising:
generating, by a user equipment, a user interface view including a map and a polyline representative of a route along the map (Fig. 3 illustrating route 50); and

generating, by the user equipment, a selection window on the user interface view, wherein the selection window overlays a portion of the user interface view (Fig. 3, image 30 on portion of display 10) and is configured to be user-adjustable such that the selection window is movable and adjustable to select a user-adjusted selection (¶ 0045, selecting area of image 30 using cursor and zoom scale 31), the user-adjusted selection comprising a selected subset of the user interface view (Fig. 3, selected portion visible as image 30) . . . ,
wherein the user-adjusted selection comprises a portion of the polyline and does not comprise at least one other portion of the polyline (¶ 0045, selecting an area of the second image and displaying the routes within the selected area);
presenting, on the user-equipment, the user-adjusted selection comprising the portion of the polyline (Fig. 3, portion of route 50 is selected as within the visible area on image 30),
wherein the portion of the polyline is user-selectable to enable selection and viewing of the video associated with the portion of the polyline located within the user-adjusted the selection window (¶ 0045, video files corresponding to the displayed routes within the selected area are listed for showing),
wherein a region bound by the user-adjusted selection defines a viewing start time and a viewing end time (Fig. 4, ¶ 0046; start and end of time line) of the associated at least one video based on location information (¶ 0045, exclusive language that “only video files corresponding to the displayed routes within the selected area on the second image” are listed for showing) and time information stored with, or linked to, the associated at least one video (¶ 0046, mapping relation between route location and time line) . . . ; and
inhibiting and/or blocking, by the user equipment, presentation of the at least one video associated with the at least one other portion of the polyline located outside of the user-adjusted selection (¶ 0045, exclusive language that “only video files corresponding to the displayed routes within the selected area on the second image” are listed for showing).
The claimed invention differs first from Yang in that the present invention specifies the selected subset of the user interface view includes “a portion of the map” generated on the user interface view, while Yang at figures 3 and 5 illustrates selecting an area using a zoom scale so only a portion of the map of interest is visible.  However, Kopf discloses this limitation.  Kopf, directed to a user interface for a computer generated map, shows a user interface in Figure 5.  A user can specify a region of interest within visible map 502 by using directional icons or by dragging and dropping the edges of rectangle 504 (¶¶ 0031–0033).  This user-selected rectangle 504 representing a user region of interest within map 502 is a claimed “user-adjusted selection comprising a selected subset of the user interface view including a portion of the map”.  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the Kopf region of interest selection to the Yang user interface, in order to show a specific high-detail region of interest map within the context of a lower-detail overview map (¶ 0020).
The claimed invention differs further from Yang in that the present invention in that the claimed invention discloses “a plurality of thumbnail images corresponding to frames of the at least one video are displayed along the portion of the polyline located within the user-adjusted selection”.  Yang and Kopf do not teach this limitation.  However, Karasawa, directed to video playback, discloses displaying a map on a screen with thumbnails corresponding to map location views on a selected portion of a timeline or route.  Karasawa ¶¶ 0040–44.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to add the Karasawa thumbnails to the Yang display in order to aid in editing a sequence of images captured at points on a map.  Karasawa ¶¶ 0010–11.

Regarding claim 7, Yang in combination with Kopf and Karasawa teaches the claimed method of:
generating a selection window on a user interface view presenting map data and a polyline representative of a route through the map data (Yang Fig. 3 illustrating map and route 50), wherein the selection window is configured to be user-adjustable such that the selection window overlays a portion of the user interface view (Fig. 3, image 30 on portion of display 10) and is movable and adjustable to select a user-adjusted selection (¶ 0045, selecting area of image 30 using cursor and zoom scale 31), the user-adjusted selection comprising a selected subset of the user interface view (¶ 0045, selecting a portion of an area of the second image and all the routes within the selected portion) . . . 
and wherein the user-adjusted selection comprises a portion of the polyline and does not comprise at least one other portion of the polyline (id., only portions of route 50 within the selected visible map area on image 30 are displayed and used for showing video files);
sending, to a navigation system server (¶ 0039, recorder 1), a query for at least one video associated with the user-adjusted selection comprising the portion of the polyline located within the user-adjusted selection (¶¶ 0040–41, providing a user-selectable list of video files and corresponding map; 0045, list of showable video files is limited to “only video files corresponding to the displayed routes within the selected area”),
receiving, from the navigation system server and in response to the query, at least a portion of the polyline including the at least one video associated within the portion of the polyline located with the selection window (¶¶ 0050–0051, slider);
presenting the user-adjusted selection comprising the portion of the polyline, wherein the portion of the polyline is user-selectable to enable selection and viewing of the at least one video associated with the portion of the polyline located within the user-adjusted selection (id., use of slider for selected route 50 portion in image 30),
wherein a region bound by the user-adjusted selection defines a viewing start time and a viewing end time (Fig. 4, ¶ 0046; start and end of time line) of the associated at least one video based on location information (¶ 0045, exclusive language that “only video files corresponding to the displayed routes within the selected area on the second image” are listed for showing) and time information stored with, or linked to, the associated at least one video (¶ 0046, mapping relation between route location and time line), 
and wherein a plurality of thumbnail images corresponding to frames of the at least one video are displayed along the portion of the polyline located within the user-adjusted selection (Karasawa ¶¶ 0040–44, displaying thumbnails of views along selected portion of route on map; ¶¶ 0010–11, obvious to present thumbnails as editing aid) and
inhibiting and/or blocking presentation of the at least one video associated with the at least one other portion of the polyline, the at least one other portion not located with the selection window (Yang ¶ 0045, exclusive language that “only video files corresponding to the displayed routes within the selected area on the second image” are listed for showing).
The claimed invention differs from Yang in that the present invention specifies the selected subset of the user interface view includes “a portion of the map” generated on the user interface view, while Yang at figures 3 and 5 illustrates selecting an area using a zoom scale so only a portion of the map of interest is visible.  However, Kopf discloses this limitation.  Kopf, directed to a user interface for a computer generated map, shows a user interface in Figure 5.  A user can specify a region of interest within visible map 502 by using directional icons or by dragging and dropping the edges of rectangle 504 (¶¶ 0031–0033).  This user-selected rectangle 504 representing a user region of interest within map 502 is a claimed “user-adjusted selection comprising a selected subset of the user interface view including a portion of the map”.  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the Kopf region of interest selection to the Yang user interface, in order to show a specific high-detail region of interest map within the context of a lower-detail overview map (¶ 0020).

Regarding claims 8 and 9, Fig. 3 of Yang illustrates a road map 30 of a specific area.  Yang at Fig. 3.  This road map showing roads in the area is the claimed “map data comprising geographic features in a geographic region defined by the region bound by the user-adjusted selection” in claim 8, and which is “a road segment database record” in claim 9.

Regarding claim 10, Fig. 3 of Yang illustrates selectable list 40 of video, with the corresponding route 50 and slider 51 displayed for a selected video.

Regarding claim 11, in Yang, a map's range is a claimed "geographic area".

Regarding claim 12, the a “real-time reflection” of a slider so that its progress changes pace with the speed of the travel along the route is the claimed playback speed variation based on "a speed associated with the portion of the polyline" as claimed.

Regarding claim 13, in Yang, the normal forward playback of a video is the claimed presenting the video “sequentially based on time” as claimed.

Regarding claim 14, in Fig. 2 of Yang, data recorder 1 that stores video and GPS data accessible through computer 2 (¶ 0039) is the claimed navigation system server.

Regarding claim 15, Yang teaches in ¶ 0042 for a given video, adjusting the associated GPS coordinates so the displayed route is “smoother and following existing roads on the map."  This is the claimed adjusting a location of the at least one video to the location information of the map data.

Regarding independent claim 16, all other things equal to claims 1 and 7, in Yang, the computer 2 that generates the display according to the stored video and GPS data (¶ 0041) incorporates the claimed processor and memory by definition of "computer".

Claims 2, 4–6, 17, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang, Kopf, and Karasawa, and further in view of Rod Trent, “Comparing Treadmill and Outside Running Using the Microsoft Band”, Windows Supersite (23 March 2015) (“Trent”), listed as a ‘Y’ reference in the International Search Report for child application PCT/FI2016/050566.

Claims 2 and 17 are directed to the graphically distinct indicator representing an indication of a camera speed recording the video at a location, with claims 4–6, 19, and 20 disclosing further details.  Yang does not teach this feature.  However, regarding claims 2 and 17, Trent illustrates that mapping applications for GPS devices were known to vary the color of a route on the map with speed, as a "heat map".  The color of a particular portion of a route is the claimed “graphically distinct indicator [that] represents an indication of a speed”.  It is respectfully submitted it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add this functionality to the Yang system for the additional utility of providing additional data to the Yang map.

Regarding claims 4 and 19, the Trent heat map indicates a color that varies in accordance with speed as claimed.

Regarding claims 5 and 20, the different colors within a heat map comprise a plurality of graphically distinct indicators that indicate a difference in the speed as claimed.

Regarding claim 6, Trent illustrates a “split” feature that indicates the time taken to travel each mile along the route.

(2) Response to Argument

A) Yang at least implicitly discloses generating and presenting a user-selected portion of a polyline.
	At issue is whether ¶ 0045 of Yang, disclosing a selectable area on a map so that “only video files corresponding to the displayed routes within the selected area”, teaches or makes obvious claim limitations related to a user-selectable region on a map that displays a polyline associated with a video such that “a region bound by the user-adjusted selection defines a viewing start time and a viewing end time of the at least one associated video” and video associated with a portion of a polyline outside the selected area is inhibited or blocked.
For obviousness analysis in prosecution, “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom”.  M.P.E.P. § 2144.01 (quoting In re Preda, 401 F.2d 825, 826, 159 U.S.P.Q. 342, 344 (C.C.P.A. 1968)).
Yang states, “only video files corresponding to the displayed routes within the selected area” are displayed (¶ 0045).  The examiner agrees with the Applicant’s assessment of Yang in that Yang teaches displaying routes entirely within a selected area, and not displaying routes entirely outside the selected area.  However, there is disagreement over what happens if a route is partially within and partially outside the selected area.  Applicant asserts that if only a portion of a route falls within a selected area, Yang does not display this portion, or even any other portion of the route at all; or at best is silent on this scenario.  App. Br. e.g.., 16–17.  However, Yang does not recite “only video files corresponding to the displayed routes entirely within the selected area are displayed”.  It does not explicitly state that if a route is partially cut off by the selection, the route is not displayed.  It is not a “creative leap” as so argued, but a wholly reasonable inference, that one of ordinary skill in the art, presented with Yang, would consider constructing a display to accommodate such a route by presenting those portions of the route that are selected.  A “video file” in Yang need not be a complete video file.  ¶ 0046 provides sufficient direction to one of ordinary skill in the art to construct a partial video file using the start location and end location, and their corresponding time points, of the video file associated with the route.

B) It would be obvious to try the claimed technique in view of Yang’s teachings.
Additionally or alternatively, if this Board agrees with Applicant that Yang does not provide sufficient guidance on how to handle a route partially within the selected area, it is respectfully submitted that Applicant’s claimed solution would be considered obvious to try by one of ordinary skill in the art at the time of effective filing.
To reject a claim as obvious using the obvious to try rationale, the Office must articulate:
1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
M.P.E.P. § 2143(I)(E).  These conditions are met here.  First, considering the need in the art, such a design need exists in Yang: what to do with videos associated with routes that are partially, but not entirely, within a selection region?  Second, considering a finite number of identifiable predictable potential solutions, only three exist:
Do not display the video,
Display the entire video, or
Display part of the video.
Third, as mentioned above, Yang ¶ 0046 describes setting videos along a route and timeline so that the start location on a route corresponds with the initial time of the video and the end location on a route corresponds with the end time of the video.  Certainly one of ordinary skill in the art would be able to set such start and end locations of a route based on existing GPS coordinates throughout the route as those points that intersect a known region.  This again is not an improper “creative leap” (App. Br. 18) but within the proper scope of the Graham factors of determining the scope and content of the prior art, its differences to the claimed invention, and the level or ordinary skill.  Considering this, the criteria to establish a prima facie case of obvious are met.

For at least the above reasons, the rejections should be sustained.
Respectfully submitted,
/David N Werner/Primary Examiner, Art Unit 2487
                                                                                                                                                                                                Conferees:

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        
/Jamie Atala/
Supervisory Patent Examiner, Art Unit 2486

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.